Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 1 of 17




               EXHIBIT B
 Complaint to Trans Union, LLC
       Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 2 of 17
                                                            I


                 DO NOT ISSUE WRIT OUT OF STATE DEFENDANT

                      IN THE COURT OF COMMON PLEAS
                    OF ALLEGHENY COUNTY, PENNSYLVANIA
                               CIVIL DIVISION

AnthonyT. Romagna,                      Case No.
     Plaintiff,

            V.

Nissan-Infiniti LT. Inc.;
Equifax Information Services LLC;
Experian Information Solutions, Inc.;
Trans Union LLC; and
      Defendants.                       TYPE OF PLEADING:
                                        COMPLAINT I11I CIVIL ACTION

                                        FILED UPON BEHALF OF:
                                        Anthony T. Romagna,
                                        Plaintiff

                                        COUNSEL OF RECORD
                                        FOR THIS PARTY:

                                        Greg Artim, Esq.
                                        Artim Law, LLC
                                        1751 Lincoln Highway
                                        North Versailles, PA 15137
                                        412-348-8600
                                        gregardn-l@gmail.com
      Jury Trial Demanded

                                        Pro hac vice admission 'to be sought:

                                        GOOLSB% LAW OFFICE, LLC
                                        John H. Goolsby, Esquire
                                        Minnesota Bar Number 0320201
                                        475 Cleveland Ave N, Suite 212
                                        Saint Paul, MN 55104
                                        Phone (651) 646-0153
                                        jgoolsby@goolsbylawoffice.com
     Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 3 of 17




         IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY

Anthony T. Romagna,,                                 Case No.
     Plaintiff,

              V.

Nissan-Infiniti LT. Inc.;
Eqttifaar Information Services LLC;
Experian Infornaation Solutions, Inc.;
Trans Union LLC; and
                                Defendants.



                                    NOTICE TO DEFEND

        YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set
forth in the following pages, you must take action within TWENTY (20) days atter this
complaint and notice are served, by entering a written appearance personally or by attorney and
filing in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so, the case may proceed without you and a judgment may
be entered against you by the court without further notice for any money claimed in the
complaint or for any claim or relief requested by the piaintiff. You may lose money or property
or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION
ABOUT HIRING A LAWYER.

     IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSON AT A REDUCED FEE OR NO FEE.

                               LAWYER REFERRAL SERVICE
                             The Allegheny County Bar Association
                                  11`' FIoor Koppers Building
                                      436 Seventh Avenue
                                Pittsburgh, Pennsylvania 15219
                                  Telephone: (412) 261-5555




                                                 2
     Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 4 of 17




                         PREL~ARY STATEffiENT

1.    This action for damages for violations of the Fair Credit Reporting Act, 15
      U.S.C. §§ 1681-1681x, is based on Defendants' ongoing false reporting of
      la.te payments on an account that was never late: Defendants failed to
      follow reasonable procedures and failed to conduct reasonable
      investigations with respect to such false information, notwithstanding
      Plaintiffs' repeated disputes, which were supported by documentation
      proving that the reported information was false.


                                    PARTIES

2.    Plaintiff Anthony T. Romagna is a natural person who resides in the city of
      Munhall, County of Allegheny', State of. Pennsylvania, and is a"consumer'°
      as that term is defined by 15 U.S.C. t-1681a(c).
3.    Defendant Nissan-Infiniti LT. Inc. ("NissanA) does business in Pennsylvania
      and is a"ftirnisherA as that term is used in 15 U.S.C. § 1681s-2.
4.    Defendant Equifax Inforination Seivices, LLC ("Equifae) is a credit bureau
      doing business in Pennsylvania and is a"consumer reporting agency' as
      that term is defined by 15 U.S.C. § 1681a(fl.
5.    Defendant Experian Information Solutions, Inc. ("Experian'°) is a credit
      bureau doing business in Pennsylvania and is a"consumer reporting
      agencyn as that term is defined by 15 U.S.C. § 1681a(fl.




                                         ~j
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 5 of 17




6.     Defendant Trans Union LLC ("Trans Union") is a credit bureau doing
       business in Pennsylvania and is a"coiisumer reporting agencyA as that term
       is defined by 15 U.S.c. § 1681a(fl.


                             FACTIIAL ALI.EQrATEONS

7.     Plaintiff had an auto lease from Defendant Nissan.

8.     Plaintiff was never late on his lease payaaents.
9.     On July 25, 2020, Plaintiff tnrned the car in to the dealership, Bowser
       Automotive, and ended the lease.
10. The dealership paid the remaining balance on the lease to the lender,
       Nissan.
11. The account was paid off on July 31, 2020.
12.    Plaintiff did not have to make any more payments.
13.    Nevertheless, Nissan thereafter reported to Defendants Equifax, Experian,
       and Trans Union that a past-due balance remained on the account and
       that Plaintiff had been late in August and September of 2020.
14. The indications of a past-due balance and that Plaintiff had been late in in
       August and September of 2020 were false.
15.    Nissan attempted to collect the debt that had already been paid.
16.    Plaintiff contacted the dealership to find out what was going on.
17. A representative from the dealership then followed up with Nissaxi.
18.    In an October 19, 2020, email response from Nissan to the dealership's
       representative, Nissan, through its representative, stated:


                                             4
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 6 of 17




         After researching the account I do show the account was paid off
         07 /31/3030 [sic] by Bowser Nissan dealership. I have submitted
         the request to Transaction Processing to have this account
         updated to the status of paid in full. In correction [sic] regarding
         the customer credit will be updated. I deSnitely apologize for the
         inconvenience.
19.    The dealership forwarded that email to Plaintiff.
20.    It turned out that there had actually been a slight overpayment, so Nissan

       sent Plaintiff a refund check for the overpayment in October 2020.
21.    On or about October 20, 2020, Plaintiff disputed the false Nissaxi credit
       reporting to P:quifax, Ecperian, and Trans Union.
22.    In his October 2020 dispute, Plaintiff explained that he had turned the
       vehicle in to Browser Automotive on July 25, that the lease had been
       terminated, and that the account was no longer open.
23.    With his October 2020 dispute, Plaintiff enclosed a copy of Nissan's email
       acknowledging that "the account was paid off 07/31.a
24.    Equifax received Plaintiffs October 2020 dispute.
25.    Equifax notified Nissan of Plaintiff's October 2020 dispute.
26.    In the alternative, Equifax failed to notify Nissan of Plainti.ff's October 2020
       dispute.
27.    Equifax did not contact Browser to investigate whether Browser had paid
       off the account.
28.    Equifax never responded to Plaintifrs October 2020 dispute.
29.    Experian received PlaintiTs October 2020 dispute.
30.    Experian notified Nissan of Plaintiff's October 2020 dispute.



                                           5
       Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 7 of 17




31.    Experian did not contact Browser to investigate whether Browser had paid
       off the account.
32.    Plaintiff received investigation results from Experian dated November 12,
       2020.
33.     Experisn's November 12, 2020, investigation results showed that the
        Nissan account had been partially corrected, to show that the status was
        paid and closed, but indicated that Experian would continue to report the
        late payment history for August and September.
34.     Experian included the Nissan account in a section of Plaintifrs credit
        report for aPotentially negative items.A
35.     Trans Union received PlaintiTs October 2020 dispute.
36.     Trans Union notified Nissan of Plaintiffs October 2020 dispute.
37.     In the alternative, Trans Union failed to notify Nissan of Plaintiff's October
        2020 dispute.
 38.    Trans Union did not contact Browser to investigate whether Browser had
        paid off the account.
 39.    Trans Union never responded to Plaintiffls October 2020 dispute.
 40.     In a letter dated November 25, 2020, Plaintiff again disputed the false
         Nissan credit reporting to Equifax, Experian, and Trans Union.
 41.     In his November 25, 2020, dispute, Plaintiff explained:
           That account is inaccurate because I was never late. My credit
           reports indicate that I was late in August and September of 2020.
           That is false.
           As the encloaed email from Nissan explaina, "The accoant was
           gaid off on ?/31."

                                            6
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 8 of 17




         On July 25, I, turned the car in to the dealership, Bowser
         Automotive, and ended the lease. The dealership paid the
         remaining balance on the lease to the lender, Nissan. I didn't
         have to make any more payments.
         As the email shows, Nissan eventually recognized the error and
         acknowledged that the account was paid off in July. Nissan even
         sent me a check for an overpayment. I'm also enclosing a copy of
         that check. The fact that Nissan sent me a check for an
         overpayment in October - when I hadn't made any payments in
         August or September - further proves that there wasn't any
         balance remaining in August and September. It was therefore
         impossible for me to have been late in those two months.
         Nissan partially corrected its credit reporting - to show that the
         account is paid and closed - but failed to correct the false late
         payment history for August and September.
42.    With his November 25, 2020, dispute, Plaintiff again enclosed a copy of
       Nissan's email acknowledging that "the account was paid off 07/31."
43.    With his November 25, 2020, d'aspute, Plaintiff also enclosed a copy the
       refund check for the overpayment.
44.    In his November 25, 2020, dispute, Plainti$ fnrther explained to Equifax,

       Experian, and Trans Union:
         If Nissan now tries to tell you that I really was late in August and
         September, please note that Nissan is not a reliable source of
         information: the Consumer Financial Protection Bureau (CFPB)
         has found that Nissan Motor Acceptance Corporation has
         committed numerous violations of Iaw in connection with its ioan
         servicing.
         You can read more about the CFPB's action against Nissan here:
          https://www.con ---        ce.gov/about-
          us/newsroom/ consumer-financial-protection-bureau-settles-
          nissan-motor-acceptance-corporation-illegal-collections-and-
          repossession-practices/



                                         7
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 9 of 17




         The CFPB has received numerous complaints specifically about
         inaccura.te credit reporting by Nissan Motor Acceptance
         Corporation. I am enclosing a sampling of a few pages from the
         CFPB's complaint database.
         You can find the CFPB's complete list of complaints against
         Nissan Motor Acceptance Corporation for inaccurate credit
         reporting here:
         https:/ /www.consumerfinance.gov/ data-research/ consumer-
         complaints/search/?date received-max=2020-11-
         20&date-received_min=2011-12-          p
         01&issue=Incorrect%20information%20on%20your%20report%
         E2%8WhA2Account%20status%20incorrect&issue=Incorrect%2
         Oinformation%20on%20your%20report%E2%80%A2Account%2
         Oinformation%20incorrect8apage=l8&product=Credit%20reportin
         g%2C%20credit%20repair%20services(Yo2C%20or%20other%20p
         ersonal%20consumer'%20reports8bsearchField=company8asearch
         Text=Nissan8ssize=1008ssort=created_date_desc&tab=List
          Also, it's obvious that Nissan is not a reliably accurate source of
          information because they said the account was "paid off on
          7/31/3030.A That's just another example of their sloppiness.

45.    Equifax received Plaintiff's November 2020 dispute.
46.    Equifax notified Nissan of Plai.ntifrs November 2020 dispute.
47.    Equifax did not contact Browser to investigate whether Browser had paid
       off the account.

48.     Plaintiff received investigation results from Equifax dated December 15,
        2020.
49.     Equifax's December 15, 2020, investigation results showed the Nissan
        account status as "30-59 Days Past Due.'
50.     Equifax's December 15, 2020, investigation results indicated that Equifax
        would continue to report the late payment history for August and
        8eptember.


                                          8
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 10 of 17




51.    Equifax's December 15, 2020, investigation results stated that the "Date
       of Last Payment" for the Nissan account was September 2020.
52.    The indication that the "Date of Last Payment" for the Nissan account was
       September 2020 was false: the account had been paid off on July 31,
       2020.

53.    Experian received Plaintiffs November 2020 dispute.
54.    Experian notified Nissan of Plaintiff's November 2020 dispute.
55.    Experian did not contact Browser to investigate whether Browser had paid
       off:the account.
56.     Plaintiff received investigation results from Experian dated December 11,
        2020.

57.     Experian's December 11, 2020, ~h-vestigation results still showed, "30 days
        past due as of Sep 2020, Aug 2020:°
58.     Experian included tlie Nissan account in a section of Plaintiffs credit
        report for "Potentially negative items.'°

59.     Experian never responded to Plaintiff's November 2020 dispute.
60.     Trans Union received PlaintiWs November 2020 dispute.
61.     Trans Union notified Nissan of Plaintiffs November 2020 dispute.
62.     Trans Union did not contact Browser to investigate whether Browser had
        paid off the account
 63.    Plaintiff received investigation results from Trans Union dated December
        17, 2020.


                             ,

                                            !
                                            Ij
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 11 of 17




64.     Trans Union's Deceniber 17, 2020, investigation results showed the
        Nissan account status as "30 Days Past Due."
65.     Trans Union's December 17, 2020, investigation results stated, "Maxitnum
        Delinquency of 30 days in 08/2020 and in 09/2020.a
66.     Trans Union's Decenzber 17, 2020, investigation results stated, "Last
        Payment Made 09/30/20."

67.     The statement, "Last Payment Made 09/30/20," was false: the account
        had been paid off on July 31, 2020.
68.     Due to Defendants' respective failures to conduct reasonable
        investigations of Plaintiffs disputes, the false Nissan account on Plaintiff's
        credit reports was not appropriately deleted or modified.
69.     On or about December 18, 2020, Experian supplied credit reports to
        Citizen's Bank and TD Bank.
70.     On or about January 9, 2021, Trans Union supplied a credit report to
        Synchrony Baazk in connection with Plaintifrs application for a Lowe's
        credit card.
71.     Plaintiff's application for a I.owe's card, issued by 3ynchrony Bank, was
        denied due at least in substantial part to the false Nissan account on
        Plaintiffs Trans Union's credit report.
72.     On or about February 2, 2021, Equifax supplied a credit report to
        Comenity Bank.




                                           10
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 12 of 17




73.    As a result of Defendants' actions and omissions, Plaintiff has suffered
       actual daYnages, including without limitation credit denials, out-of-pocket
       expenses, detr3ment to his credit rating, and emotional distress.
74.    Plaintiff has suffered an injury in fact that is traceable to Defendants'
       conduct and that is likely to be redressed by a favorable decision in this
       matter.
75.    At aIl times pertinent hereto, Defendants were acting by and through their
       agents, servants and/or employees who were acting within the course and
       sc:ope of their agency or employment, and under the direct supervision and
       control of the Defendants herein.


                                  TRIAL BY JURY

76.     Plaintiff is entitled to and hereby requests a trial by}ury.


                                CAIISES OF ACTION

                                   COIINT I
             VIOLATIONS OF THE FAIR CREDIT REPORTING4 ACT
                      15 II.S.C. §§ 1681e(b) aad 1681i
                 EQIIIEFAX,      ERIAN, AND TRANS IIMON

77.     Defendants Equifax, Experian, and Trans Union willfully and/or negligently
        violated 15 U.S.C. § 1681e(b) by failing to follow reasonable procedures to
        assure the maximum possible accuracy of Plaintiff's consumer reports.
 78.    Defendants Equifax, Experian, and Trans Union willfully and/ or negligently
        violated 15 U.S.C. § 1681i in multiple ways including without limitation



                                           11
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 13 of 17




       by failing to conduct a reasonable reinvestigation of Plainti$'s dispute(s)
       and by failing thereafter to appropriately delete or mdify information in
       Plaintiff's file.

?9.    As a result of Equifax's, Experian's, and Trans Union's violations of §§
       1681e(b) and 1681i, Plaintiff has suffered actual damages, 3ncluding
       without limitation credit denials, out-of-pocket expenses, detriment to his
       credit rating, and emotional distress. Plaintiff is therefore entitled to
       recover actual daniages pursuant to 15 U.S.C. §§ 1681n and 1681o.
80.    F.quifax's, Faperian's, arad Trans Union's actions and omissions were
       wllful, rendering them liable for punitive damages and/or statutory
       damages pursuant to 15 U.S.C. § 1681n.
81.    Defendants Equifax, Experian, and Trans Union are liable for Plaintiff's
       costs and attorney's fees, pursuant to 15 U.S.C. §§ 1681n and 1681o.


                                    W~3E1~F'DR~,

Plaintiff prays that judgment be entered against these Defendants for:
         a.) Plaintiff's actual damages;
         b.) Punitive and/or statutory damages pursuant to 15 U.S.C. § 1681n;
         c.) Reasonable attorney's fees and costs pursuant to 15 U.S.C. §§ 1681n
             and/or 1681o;
         d.)Such otlier and further relief as may be just and proper; and
         e.) Plaintiff seeks an amount in excess of Arbifiration limits.




                                           12
      Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 14 of 17




                               COUNT II
            VIOLATIONS OF T$Fl FAIR CREDIT RSPORTII'QQr ACT
                         1S U.S.c. § ifa8ls-2(b)
                                NISSAN

82.    Defendant Nissan willfully and/ or negligently violated 15 U.S.C. § 1681s-
       2(b) by failing to conduct reasonable investigations upon receiving notice
       of Plaintiff's dispute(s) froYn one or more consumer reporting agencies,
       and/or by failing to appropriately report the results of its investigations,
       and/or by failing to appropriately modify,' delete, and/or block the
       information.

83.    As a result of Nissan's violations of § 1681s-2(b), Plaintiff has suffered
       actual damages, including without limitation credit denials, out-of-pocket
       expenses, detriment to his credit rating, and emotional distress. Plaintiff
       is therefore entitled to recover actual damages under 15 U.S.C. §§ 1681n
       and 1681o.

84.    Nissan's actions and omissions were willful, rendering it liable for punitive
       damages and/or statutory damages pursuant to 15 U.S.C. § 1681n.
85.    Plaintiff is entitled to recover costs and attorney's fees from Defendant
       Nissan pursuant to 15 U.S.C. §§ 1681n and 1681o.


                                   WIIEREFORE,

 Plaintiff prays that judgment be entered against this Defendants for:
         f.) Plaintiffs actual damages;
         g.) Punitfve and/or statutory damages pursuant to 15 U.S.C. § 1681n;



                                          13
    Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 15 of 17




       h.) Reasonable attorney's fees and costs pursuant to 15 U.S.C. §§ 1681n

          and/or 1681o;

       i.) Such other and further relief as may be just and proper; and

       j.) Plaintiff seeks an amount in,excess of Arbitration limits.




                                       PLAINTIFF, An ony T. Romagna,


                                       By:
                                               G       . Artim, Esquire

JURY TRIAL DEMANDED
ARTIM LAW, LLC
Gregory T. Artim, Esq.
PA I.D. #80886
1751 Lincoln Highway
North Versailles, PA 15137
412-348-8600
gregartim@gmail.com




                                          14
            Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 16 of 17




                                     CERTIFICATE OF COMPLIANCE


           I certify that this• filing complies with the provisions of the ,Case Records Publfc Access
     Policy of the Unified Judicial System of Pennsylvania that reyuire filing confidential infotmation
     and documenfs differently than non-corifidential infonnation and documents.




                                                        Submittedby:        MO&VI        Fi- h!1W '
                                                        Signature: _          x    U
                                                        Name:          (,    aB Y -r Awe-t
                                                         Attorney No. (if applicable): 9 0996




     Rev. 7/2018
~-
                   w OW.Plw W $'S'~'~d St Jp ~      MAw ~
     s!~tle ~~ Pns
                           yor0®~f6~
                                  '~1~4 ~.~ p9 ap ~~   Pm aM~      ~
         sm *4►NW mw Pm'w.mdluco ft.moan av Fwi " `=*mug .L amqpv `I
                               N[oELvDIUi3rn
Case 2:21-cv-00400-NR Document 1-2 Filed 03/26/21 Page 17 of 17
